Citation Nr: 0825546	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for service connection 
for a heart disorder, to include congestive heart failure 
(CHF), including as secondary to service-connected Crohn's 
disease.

2.  Entitlement to service connection for a vascular 
disability of the left lower extremity, to include peripheral 
artery disease and lymphedema, including as secondary to 
service-connected Crohn's disease.

3.  Entitlement to service connection for a vascular 
disability of the right lower extremity, to include 
peripheral artery disease and lymphedema, including as 
secondary to service-connected Crohn's disease.

4.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), including as secondary to service-connected Crohn's 
disease.
.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1970 to June 1973 and United States Army from 
November 1990 to June 1991, to include duty in the Persian 
Gulf.  The veteran began service with the Army National Guard 
in March 1977 and retired in May 1998. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO in Oakland, California, among other things, denied 
service connection for peripheral vascular disease, of the 
right and of the left lower extremities, for COPD, and for a 
heart condition.  The veteran filed a notice of disagreement 
(NOD) in June 2003, and raised a new claim for service 
connection for Crohns disease as well as an alternative 
theory of secondary service connection for the above 
disabilities, to Crohns disease.  The RO issued a statement 
of the case (SOC) in November 2003 reflecting the continued 
denial of the claims for service connection on a direct 
basis. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2003. 

In an October 2005 rating decision, the RO in Oakland, 
California, among other things, granted service connection 
for Crohn's disease, and confirmed and continued the previous 
denials of service connection for peripheral vascular 
disease, right and left lower extremities, for COPD, and for 
a heart condition, on a direct and  secondary basis, and for 
aggravation of a pre-existing condition.  An October 2005 
SSOC was also issued.  

In December 2005, jurisdiction of the claims file was 
transferred to the RO in Phoenix, Arizona; where the veteran 
currently resides.

In April 2007, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

Thereafter, in August 2007, the Board remanded these matters 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After partially 
completing the actions requested, the RO continued the denial 
of the claims on appeal (as reflected in an April 2008 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.  

As noted above, in the October 2005 rating decision, when the 
RO readjudicated the claims for service connection on appeal, 
it provided the criteria for direct and secondary service 
connection, as well as for aggravation of a pre-existing 
condition and used such language in its discussion.  In 
addition, in various written statements, testimony before the 
Board, and statements made during VA examinations, it appears 
that the RO has correctly adjudicated the claims for service 
connection to reflect the veteran's intent to raise all three 
theories of entitlement noted above.  Therefore, the Board 
has, consistent with what the RO has actually adjudicated, 
and the veteran's assertions, recharacterized the claims on 
appeal as reflected on the title page. 

For the reasons addressed below, these matters are again 
REMANDED to the RO, via the AMC, in Washington, DC.  VA will 
notify the appellant if further action, on his part, is 
required.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran has contended that he has a heart disorder, a 
vascular disability of the left and right lower extremities, 
and a respiratory disorder related to his second period of 
active military service, specifically related to his exposure 
to oil smoke while he served in the Persian Gulf.  More 
recently, in a June 2003 statement, he asserted that these 
disabilities were secondary to his now service-connected 
Crohn's disease, and during March 2008 VA examinations, he 
asserted that he had these disabilities prior to his second 
period of service, and that they were aggravated by service 
and his exposure to the oil smoke in the Persian Gulf. 

In a May 2002 letter, the veteran specifically stated that he 
underwent  February 1992 Persian Gulf Health Registry 
Examination at the University of Iowa Department of Internal 
Medicine, in Iowa City, Iowa.  However, it does not appear 
that any attempts have been made to obtain the examination 
report, and this must be accomplished on remand. 

Pursuant to the remand directives, a March 2008 VA internal 
medicine examination was conducted.  However, after further 
review, the Board finds that, in this case, the opinion 
provided on each of the matters on appeal, is not adequate, 
and that appropriate specialist opinions are warranted.  As 
it is apparent the April 2003 VA examiner's opinion was not 
based on full consideration of the veteran's additionally 
advanced alternative theories of secondary service connection 
and aggravation of pre-existing conditions-the Board finds 
that the evidence is insufficient to resolve questions 
pertaining to any disability on appeal; hence, further 
examination to obtain a medical opinion addressing these 
matters is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for the veteran to undergo VA 
cardiology, pulmonology, and vascular examinations, by 
appropriate physicians, at a VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examinations, without good cause, may result in 
denial of the original claim (as such claims will be decided 
on the basis of evidence of record.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

The Board also notes that the veteran's April 2007 hearing 
testimony indicated that he has received treatment at the VA 
medical facility (VAMC) in Phoenix, Arizona, and the VA 
outpatient clinic in Kingman, Arizona, for his claimed 
disabilities that are not associated with the claims file.  
In addition, the Board's review of the claims file shows that 
the veteran's has previously received treatment at the Iowa 
City and Palo Alto VAMCs; however, these records have never 
been requested.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO must 
obtain all outstanding pertinent VA treatment records 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities.

The claims file also reflects that in May 2002 the veteran 
submitted documentation showing he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  Id. Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal. 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  After obtaining authorizing from the 
veteran, the RO should request a copy of 
the veteran's February 1992 Persian Gulf 
Health Registry examination report from 
the University of Iowa,  Department of 
Internal Medicine, 200 Hawkins Drive, 
Iowa City, Iowa, 52242-1009, as 
identified by the veteran in his May 2002 
letter.  
 

2.  The RO should obtain all outstanding 
VA medical records pertaining to the 
evaluation and/or treatment of the veteran 
for a heart condition, bilateral lower 
extremities vascular disabilities, and a 
respiratory disability, to include all 
diagnostic reports, from the Iowa City 
VAMC, from (June 1991 to July 1996); the 
Palo Alto VAMC, (from September 2000 to 
November 2005); the Fresno VAMC, (from 
July 1996 to December 1998, and from 
February 2005 to November 2005); from the 
Kingman VA outpatient clinic (from 
November 2005 to the present);  the VAMC 
in Phoenix, Arizona (from November 2005 to 
the present), and the VAMC in Prescott, 
Arizona (from November 2005 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA cardiology, 
pulmonary, and vascular examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each examiner 
designated to examine the veteran, and 
each  examination reports should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report)  and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The examiner should clearly identify all 
current disability(s) involving the 
veteran's heart, to include whether he 
has congestive heart failure.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e. there is a 50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
In this regard, the examiner is 
specifically requested to opine whether 
the veteran's current diagnosed 
disabilities are related to exposure to 
smoke or toxins produced by the oil fires 
during the veteran's military service in 
the Persian Gulf.

Lastly, the examiner is also requested to 
opine whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
(a) was caused, or (b) is aggravated by 
the veteran's service-connected Crohn's 
disease.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006).

The examiner  also should clearly 
identify all current disability(s) 
involving the veteran's respiratory 
system, to include whether he has COPD.  
With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e. there is a 50 
percent probability or more) that such 
disability began in service or is 
otherwise the result of a disease or 
injury in service.  In this regard, the 
examiner is specifically requested to 
opine whether the veteran's current 
diagnosed disabilities are related to 
exposure to smoke or toxins produced by 
the oil fires during the veteran's 
military service in the Persian Gulf.

Lastly, the examiner is also requested to 
opine whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
(a) was caused, or (b) is aggravated by 
the veteran's service-connected Crohn's 
disease.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006).

The examiner  also should clearly 
identify all current disability(s) 
pertaining to the veteran's bilateral 
lower extremities, to include whether the 
veteran has current bilateral peripheral 
artery disease and bilateral lymphedema.   
With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e. there is a 50 
percent probability or more) that such 
disability began in service or is 
otherwise the result of a disease or 
injury in service.  In this regard, the 
examiner is specifically requested to 
opine whether the veteran's current 
diagnosed disabilities are related to 
exposure to smoke or toxins produced by 
the oil fires during the veteran's 
military service in the Persian Gulf.

Lastly, the examiner is also requested to 
opine whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
(a) was caused, or (b) is aggravated by 
the veteran's service-connected Crohn's 
disease.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006).

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268  (1998).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




